United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Carol Stream, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-2109
Issued: April 4, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On September 16, 2013 appellant filed a timely appeal of an August 5, 2013 decision of
the Office of Workers’ Compensation Programs (OWCP) denying her request for an additional
schedule award under xxxxxx142. The Board assigned Docket No. 13-2109.
On October 16, 2009 appellant, then a 52-year-old letter carrier, filed a traumatic injury
claim alleging that on that date she injured the left side of her body and her back when she
slipped on a pile of wet leaves while delivering packages and fell. OWCP accepted the claim for
lumbar back sprain and left knee sprain and paid compensation. On September 28, 2012
appellant filed a claim for a schedule award under xxxxxx142.
OWCP forwarded appellant’s claim to an OWCP medical adviser for review on
July 26, 2013. In the referral memorandum, OWCP referenced File Nos. xxxxxx924,
xxxxxx976, xxxxxx051 and xxxxxx142 and the conditions accepted under those claims. It also
informed the medical adviser that on July 30, 2003 it had previously granted appellant a schedule
award for a two percent permanent impairment of the left lower extremity under claim number
xxxxxx924. The record contains no report from the medical adviser responding to OWCP’s
request regarding appellant’s schedule award claim. By decision dated August 5, 2013, OWCP
denied appellant’s claim for a schedule award under File No. xxxxxx142. It also referenced File
Nos. xxxxxx924, xxxxxx976, xxxxxx051 and xxxxxx142, dates of injury, types of claims and
the accepted conditions for each claim. OWCP stated that File Nos. xxxxxx976 and xxxxxx051
had been combined with File No. xxxxxx976 as the master file number and that she had
previously received a schedule award for a two percent left lower extremity permanent
impairment under File No. xxxxxx924.

The Board has duly considered the matter and concludes that the case is not in posture for
a decision. OWCP procedures provide that cases should be doubled when a new injury is
reported for an employee who previously filed an injury claim for a similar condition and further
indicates that the cases should be doubled as soon as the need to do so becomes apparent.1 As
OWCP referenced a prior schedule award decision concerning a left lower extremity in its
August 5, 2013 decision, as well as File Nos. xxxxxx924, xxxxxx976 and xxxxxx051, in denying
her claim for a schedule award, OWCP should have combined the case files in accordance with
its procedures.
As the record before the Board contains no evidence from the prior claims, the Board is
unable to properly address and adjudicate the issue of appellant’s entitlement to an additional
schedule award for her left lower extremity under OWCP File No. xxxxxx142 or entitlement to a
schedule award for her accepted injuries under this claim.
On remand, OWCP should combine the present case record, OWCP File No. xxxxxx142,
with OWCP File Nos. xxxxxx924, xxxxxx976 and xxxxxx051. After combining these case
records on remand, OWCP should consider the evidence contained in the combined case record
and, following any necessary further development, issue a de novo decision. Accordingly, the
August 5, 2013 decision denying her claim for a schedule award should be set aside.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 5, 2013 is set aside and the case remanded for further
proceedings consistent with this order of the Board.
Issued: April 4, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, Doubling Case Files, Chapter 2.400.8(c)(1)
(February 2000).

2

